Voorhies, J.
The plaintiff having obtained a judgment against the defendants for the recovery of city, railroad and consolidated loan taxes, the latter sued out an injunction arresting its execution, on the ground that said judgment was rendered ex parle against them, no citation having ever been legally issued and served upon them; and that they never had any notice of said suit, although they had a good and valid defence to oppose to the plaintiff’s demand.
The judgment complained of, appears to have been rendered in accordance with the provisions of the Act of the 23d of February, 1852, consolidating the Municipalities of the city of New Orleans.
There was a judgment in the court below, dissolving the inj unction, with damages, and the defendants appealed.
In this court, it does not appear that the appellants have filed any brief or points on which they rely, for the reversal of the judgment. Having carefully examined the pleadings and evidence, we are not prepared to say that there is any error in the judgment appealed from. The only questions of law involved in this case appear to have been already settled in the case of the City of New Orleans v. J. C. De St. Romes, 9 An., 573.
It is, therefore, ordered and decreed, that the judgment of the court below be affirmed, with costs.